Exhibit 10.2
AMENDMENT TO REDUCING REVOLVING
PROMISSORY NOTE
THIS AGREEMENT is made as of the 25th day of June, 2009, by and between FULL
HOUSE RESORTS, INC., a Delaware corporation (the “Borrower”), and NEVADA STATE
BANK (the “Lender”).
W I T N E S S E T H:
WHEREAS, Borrower executed and delivered its Reducing Revolving Promissory Note
to Lender dated January 31, 2007, in the original principal amount of
$16,000,000.00 (as heretofore amended, the “Note”);
WHEREAS, the payment of Borrower’s obligations under the Note has been
guaranteed by Stockman’s Casino, a Nevada corporation (the “Guarantor”),
pursuant to the terms of a Guarantee dated January 31, 2007, executed by
Guarantor in favor of Lender (the “Guarantee”);
WHEREAS, the Guarantor’s obligations under the Guarantee are secured by a Deed
of Trust and Security Agreement and Fixture Filing with Assignment of Rents (as
heretofore, modified, the “Deed of Trust”) dated January 31, 2007, and recorded
January 31, 2007, as Document No. 389089, Official Records of Churchill County,
Nevada, encumbering certain real property described therein;
WHEREAS, the maximum committed amount under the Note has heretofore been reduced
to $8,110,000.00;
WHEREAS, there is presently due on account of the Note the principal sum of
$8,110,000.00 with interest paid to June, 01, 2009;
WHEREAS, at Borrower’s request, Lender has agreed to increase the maximum
committed amount under the Note and otherwise amend the terms of the Note; and
WHEREAS, it is appropriate to modify the terms of the Note.
NOW, THEREFORE, for valuable consideration, Borrower and Lender agree as
follows:
1. Any capitalized words or terms used but not otherwise defined herein shall
have the meanings given to such words or terms in the Note.
2. The maximum committed amount under the Note is hereby increased from
$8,110,000.00 to $8,860,000.00.
Holland & Hart LLP
Reno, Nevada

 

 



--------------------------------------------------------------------------------



 



3. The provisions in the Note for the payment of principal and interest are
hereby amended to provide as follows:
During the term of the Loan, principal and interest shall be due as follows:
(i) interest only on the first day of each and every month commencing on the
first day of March, 2007;
(ii) principal in the amount required, if any, to reduce the outstanding
principal balance consistent with Borrower’s obligation under the Loan Agreement
to reduce the maximum committed amount under the Loan by the amount of: (a) Five
Hundred Thirty Three Thousand and No/l00ths Dollars ($533,000.00) semi-annually
on the first day of January and July of each year commencing on the first day of
July, 2007, until the first day of July, 2008; (b) Three Hundred Twelve Thousand
and No/l00ths Dollars ($312,000.00) semi-annually on the first day of January
and July of each year commencing on the first day of July, 2008, until the first
day of January, 2010; and (c) Three Hundred Twenty Nine Thousand and No/100ths
Dollars ($329,000.00) semi-annually on the first day of January and July of each
year commencing on the first day of January 2010; and.
(iii) any balance of principal and accrued and unpaid interest shall be due and
payable in full on January 31, 2022 (the “Maturity Date”).
4. Except as hereby amended, the Note remains in full force and effect.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            FULL HOUSE RESORTS, INC., a Delaware corporation
      By:   /s/ Mark J. Miller         Its: COO & CFO       
“Borrower”   

Holland & Hart LLP
Reno, Nevada

 

2



--------------------------------------------------------------------------------



 



            NEVADA STATE BANK
      By:   /s/ Richard Thomas         RICHARD THOMAS       Its: Vice President

“Lender”   

CONSENT
The undersigned hereby consents to the foregoing Amendment To Reducing Revolving
Promissory Note and acknowledges and agrees that its obligations under that
certain Guarantee dated January 31, 2007, executed in connection with the Loan
remain in full force and effect and include the increase in the maximum
committed amount thereunder.

            STOCKMAN’S CASINO, a Nevada corporation         By:   /s/ Mark J.
Miller         Its: Treasurer  

Holland & Hart LLP
Reno, Nevada

 

3